DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 11-12, and 16-20 in the reply filed on 07/05/2022 is acknowledged.

Claims 3-10 and 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/15/2020, 09/21/2021, 01/11/2022, 01/24/2022, and 08/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 11-12, and 16-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a formed body including a linear structure formed of a linear resin, it is unclear what structure is imparted by the recitation of “a linear resin.” Commonly, “ linear resin” refers to the composition of the resin (i.e., linear backbone) such as linear polypropylene or linear polyethylene. However, the specification does not appear to support an interpretation of “linear” referring to the composition. While applicant may act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term. It appears that “a linear resin” is referring to the form of the resin during processing for forming the linear structure (see specification 0003-0005) . Thus, for sake of further examination, “a linear resin” will be viewed as the structure of the resin while being formed into the linear structure.

	Claim 2 recites “the linear structures,” there is insufficient antecedent basis for this limitation in the claim as claim 1 from which claim 2 depends only recites a single linear structure. For sake of further examination, claim 2 will be examined as requiring a plurality of the linear structure.
	Claims 11-12 are rejected as being dependent upon indefinite claim 1. 
	Claim 16 recites a covering layer, which is the formed body, made of a soft material. It is unclear what of the covering layer/formed body is made of soft material. Is the covering/formed body made of soft material as a whole, or is the soft material referring one of the linear structure or linear resin.
	Claims 17-20 are rejected as being dependent upon indefinite claims 1 and 16.
	Claim 19 is further indefinite as it recites “a linear structure and a linear resin” however, as claim 16 sets for the covering layer is the formed body, it is unclear if these are a second linear structure/resin or further defining how the linear structure/resin of the formed body are formed. For sake of further examination, either a second linear structure/resin or the linear structure/resin of the formed body will be viewed as meeting the claim limitations.
	Claim 20 further recites “the liner structure” it is unclear if this refers to the linear structure recited in claim 19 or of the formed body. For sake of further examination, the second linear structure/resin or linear structure/resin of the formed body will be viewed as meeting the claim limitations. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Kormann et al. (US 2016/0374428).
	Regarding claim 1, Kormann discloses a shoe sole (0003; instant “structure”) comprising a formed body (310) including a linear structure (392) formed of a resin (0021). And including a first and second elastic region. The first elastic region viewed as the interconnected cells, and the second elastic region viewed as the region including non-interconnected zone, and thus formed of resin thinner than the first region (Fig. 3B).
	Kormann does not expressly teach the resin forming the linear structure is a linear resin. As discussed above, “a linear resin” in light of the specification, is viewed as the structure of the resin while being formed into the linear structure. Given the claims are drawn to the final structure of the formed body, and Kormann teaches a formed body including a linear structure, the structure of the resin before being formed into the linear structure does not appear to structurally differentiate over the prior arts structure and the claimed limitations are met.
	Alternatively, Kormann teaches the lattice structure is formed by additive manufacturing for example by printing (0023). Given applicant’s specification teaches the same process of three-dimensional printing (0028), the resin of Kormann is expected to be a “linear resin” as claimed.

    PNG
    media_image1.png
    465
    642
    media_image1.png
    Greyscale

	Regarding claim 2, Kormann discloses the formed body including a plurality of linear structures (392) the first and second elastic regions connected directly and extend from a bottom layer of the linear structure to a top layer of the linear structure (Fig. 3B).
	Kormann does not teach the linear structures being formed by laminating, however, this recitation is product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

 Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Brown, Jr. et al. (US 2001/0007177).
	Regarding claim 1, Brown discloses a reinforcement (instant “structure”) comprising a formed body (12) including a linear structure (14 or 16) formed of a resin (0035) and including first and second elastic regions and the resin forming the first elastic region is thinner than the resin forming the second elastic region (Fig. 2-4 and 15, 0053-0054).
	Brown does not expressly teach the resin forming the linear structure is a linear resin. As discussed above, “a linear resin” in light of the specification, is viewed as the structure of the resin while being formed into the linear structure. Given the claims are drawn to the final structure of the formed body, and Brown teaches a formed body including a linear structure, the structure of the resin before being formed into the linear structure does not appear to structurally differentiate over the prior arts structure and the claimed limitations are met.
	Regarding claim 2, Brown discloses the forming body including a plurality of linear structures and the first and second elastic regions extend from a bottom layer to a top layer of the linear structures and are directly connected (Fig. 2-4, 15).
	Brown does not teach the linear structures being formed by laminating, however, this recitation is product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claims 11 and 12, Brown discloses the structure further including a base layer (46) and the formed body including the linear structure and an impregnated layer (54). The resin for the formed body being different from the resin material of the base layer as the base layer includes a foamed polyurethane or ethylene-vinyl acetate (0038) and the resin of the formed body include thermosettable B-stage resin (0030 and 0035). The linear structure covering the base layer (Fig. 5-13) and formed on the impregnated layer (Fig. 5-13). As the base layer is pre-formed foam, and the impregnated layer may be a rubber material applied as by coating, it would be expected to impregnate in bubbles of the foam of the base layer (0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kormann or Brown as applied to claim 1 above, and further in view of Azra et al. (Smart Mater. Struct. 20(2011) 082002.
	Regarding claim 16, Kormann or Brown disclose the limitations of claim 1 as discussed above. Both Kormann and Brown disclose a covering layer which if the formed body and made of a soft material (the resin), and covering a base layer (Kormann: 330, Fig. 3b; Brown: 46, Fig. 5-13).
	Neither Kormann nor Brown disclose the base layer being made of a shape memory material containing a shape memory polymer.
	Azra, in the same field of composite structures (page 1, Introduction), discloses a thermoset and thermoplastic shape memory polyurethane which may be tailored for controlled recovery from the deformed state to the undeformed state (page 2, Introduction).
	A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious for the base layer of either Kormann or Brown, to be formed of the shape memory polyurethanes of Azra, providing for a base with a controlled recovery rate.
	Regarding claims 17 and 18, Azra teaches the shape memory polyurethane being MP5510 from SMP technologies (page 2, sample preparation) the same material exemplified by applicant for the shape memory polymer (see specification 0121) and thus would be expected to have a Tg of 35 to 100oC and claimed ratio of elastic modulus at Tg+20oC to elastic modulus of Tg-20oC of equal to or larger than 10.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.





	
	Regarding claim 19, Kormann or Brown discloses the base and covering layer as discussed above. Neither reference teaches the layers formed by laminating the linear structure of resin by two-dimensionally moving a nozzle configured to eject a linear resin, however this is product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claim 20, Kormann and Brown disclose the linear structure including a plurality of grooves extending parallel to one another (Kormann: Fig. 3B, Brown: Fig. 24 and 15).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781